UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5247


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THERON JERMAINE THOMPSON, a/k/a Freak,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:08-cr-00004-FL-1)


Submitted:    October 29, 2009              Decided:   December 1, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Ayers II, New Bern, North Carolina, for Appellant.
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Theron Jermaine Thompson pled guilty, without a plea

agreement, to conspiracy to possess with intent to distribute

more   than    fifty      grams   of   crack      cocaine,        in    violation       of   21

U.S.C. §§ 841(a)(1), 846 (2006), three counts of possession with

intent to distribute five grams or more of crack cocaine, and

distribution of an unspecified quantity of crack cocaine, in

violation      of    21    U.S.C.      § 841(a)(1).              The        district    court

sentenced Thompson to 320 months of imprisonment, five years of

supervised      release,      a     $10,000        fine,        and     a    $500      special

assessment, and Thompson timely appealed.                             On appeal, counsel

has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal, but questioning whether the district court erred in

enhancing Thompson’s offense level for possession of a firearm

and for a management role in the offense.                              Thompson has also

filed a pro se supplemental brief.                      The Government declined to

file a brief.        We affirm.

              This court reviews a sentence for reasonableness under

an abuse of discretion standard.                       Gall v. United States, 552

U.S.    38,     51     (2007).          This           review     requires          appellate

consideration         of     both      the        procedural           and      substantive

reasonableness of a sentence.                    Id.     After determining whether

the district court properly calculated the defendant’s advisory

                                             2
Guidelines      range,     this       court    must      then    consider       whether      the

district       court   considered           the    18    U.S.C.     §     3553(a)       (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                                 Id. at 49-51.

“Regardless      of    whether        the   district       court    imposes       an    above,

below,    or    within-Guidelines             sentence,     it     must       place    on    the

record an ‘individualized assessment’ based on the particular

facts of the case before it.”                 United States v. Carter, 564 F.3d

325,    330    (4th    Cir.     2009).         Finally     this     court       reviews      the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”                      United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 128 S. Ct. at

597).

               Thompson    argues       that       the    district      court     erred       in

enhancing his sentence for possession of a firearm, noting that

the authorities did not find a firearm in his possession, and

asserting that the evidence used by the district court was too

unreliable to support the enhancement.                           The district court’s

determination that the defendant warrants a sentence enhancement

is reviewed for clear error.                  United States v. Sayles, 296 F.3d

219, 224 (4th Cir. 2002).                   The Guidelines provide for a two-

level    enhancement       of     a    defendant’s         offense      level     for       drug

offenses      “[i]f    a   dangerous        weapon       (including       a    firearm)      was

                                               3
possessed,” and explain that the enhancement “should be applied

if the weapon was present, unless it is clearly improbable that

the weapon was connected with the offense.”                                U.S. Sentencing

Guidelines Manual (USSG) § 2D1.1(b)(1), comment. (n.3) (2008).

“In order to prove that a weapon was present, the Government

need show only that the weapon was possessed during the relevant

illegal drug activity.”             United States v. McAllister, 272 F.3d

228, 234 (4th Cir. 2001).               The Government need not prove the

possession       of   a   firearm    beyond         a   reasonable          doubt,        as   the

standard    of    proof    at    sentencing            is    a    preponderance           of   the

evidence.        United States v. Brooks, 524 F.3d 549, 562-63 (4th

Cir. 2008).       Our review of the record leads us to conclude that

the evidence was sufficient to support the enhancement, and the

district court did not err in imposing it.

             Counsel next argues that the court erred in imposing

the three-level enhancement for Thompson’s role in the offense.

A   “court’s     ruling    regarding        a    role       adjustment         is     a   factual

determination         reviewed   for        clear       error.”          United       States   v.

Kellam,    568    F.3d    125,   147-48         (4th    Cir.       2009).         A    defendant

qualifies for a three-level enhancement if he “was a manager or

supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants or was otherwise

extensive.”       USSG § 3B1.1(b).              “Leadership over only one other

participant      is    sufficient      as       long    as       there    is   some       control

                                             4
exercised.”          United States v. Rashwan, 328 F.3d 160, 166 (4th

Cir. 2003).          We conclude that the evidence was sufficient to

establish      that     Thompson       was     a    manager    or     supervisor        of    a

criminal activity that involved at least five individuals.                                   The

district court properly imposed the leadership enhancement.

              In accordance with Anders, we have examined the entire

record for any meritorious issues and have found none.                             We have

considered the arguments in Thompson’s pro se supplemental brief

and   find     them    to     be    without        merit.     Accordingly,         we    deny

Thompson’s pro se “motion for leave of court for prepayment of

forensic chemist,” deny his pro se “motion for leave of court

for discovery and/or correction of the record,” deny counsel’s

motion to withdraw from representation, and affirm Thompson’s

convictions      and       sentence.         This    court    requires      that   counsel

inform    Thompson,         in     writing,    of     the    right    to    petition         the

Supreme      Court    of    the     United    States    for    further      review.          If

Thompson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this    court     for       leave   to       withdraw    from       representation.

Counsel’s motion must state that a copy thereof was served on

Thompson.

              We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented      in    the   materials



                                               5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6